Exhibit 32.2 Certification Required by 18 U.S.C. Section 1350 (as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002) I, Michael P. Rama, as Controller, Principal Financial Officer and Principal Accounting Officer of Avatar Holdings Inc. (the “Company”), certify, pursuant to 18 U.S.C. Section 1350 (as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002), that to my knowledge: the accompanying Report on Form 10-Q of the Company for the quarter ended March 31, 2011 (the “Report”), filed with the U.S. Securities and Exchange Commission, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 10, 2011 Company Name /s/Michael P. Rama Michael P. Rama Controller, Principal Financial Officer and Principal Accounting Officer
